Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-37 of B. Vicente et al., US 17/048,071 (Apr. 6, 2019) are pending.  Claims 29-37 to non-elected Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-28 are under examination.   Claims 5-7, 21, 23-28 are rejected.  Claims 1-4, 8-20, and 22 are in condition for allowance.  

Election/Restrictions 

Applicant elected of Group (I), (claims 1-28) without traverse in the Reply to Restriction Requirement filed on June 10, 2022.  Claims 29-37 to the non-elected Group invention of Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Antecedent Basis for “the material”

Claims 5-7 (dependent upon claim 1) and claims 26-27 (dependent upon claim 23) are rejected under to 35 U.S.C. 112, as indefinite because the antecedent basis of the claim 5 and claim 26 recitation of “the material” is unclear.  Claim 5 recites “the material” within the phrase:

mixing a second metal salt with the material prior to heating the material

is unclear regarding what “the material” references in claim 1.  MPEP § 2173.05(e).  Claim 1 recites forming “a decomposed material” not “a material”.  On the other hand, claim 2 recites “forming the decomposed material” comprises “heating a material”.  Thus, the antecedent basis for the claim 5 recitation of “the material” appears to be within claim 2; not in claim 1 as currently drafted.  Further claim 1 requires at least two heating steps: (1) the recited heating step of “heating the catalyst mixture to convert the metal salt to a metal oxide”; and (2) the inherent heating step required “forming a decomposed material” (as alluded to by claim 2).  As such, claim 5 is also unclear as to what “heating” step is referenced.  Accordingly, claims 5-7 are indefinite for lack of antecedent basis for “the material”.  MPEP § 2173.05(e).  Claims 26-27 are rejected for the same reasons. 

Unclear Antecedent Basis for “the decomposed material”

Claim 21 is rejected under to 35 U.S.C. 112, as indefinite because the antecedent basis of the claim 21 recitation of “the decomposed material” is unclear.  Claim 21 recites:

The method of claim 14, further comprising: extruding the decomposed material into a granule prior to combining the decomposed material with the metal salt to form the catalyst mixture.  


However in claim 14, no “decomposed material” is present “prior to combining the decomposed material with the metal salt to form the catalyst mixture”.  As such, it is unclear regarding what “the decomposed material” recited in claim 21 references in claim 14.  MPEP § 2173.05(e).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over B. Vincente et al., WO 2017/031439 (Feb. 23, 2017) (“Vincente”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

B. Vincente et al., WO 2017/031439 (Feb. 23, 2017) (“Vincente”)

Vincente is prior art under 35 U.S.C. 102(a)1, published more than one year (Feb. 23, 2017) before the claimed provisional filing date of April 16, 2018.  Vincente teaches preparation of a catalyst by forming a decomposed hydrotalcite, combining the decomposed hydrotalcite with a metal salt to form a catalyst mixture, and heating the catalyst mixture to convert the metal salt to a metal oxide.  Vincente at page 1, [00005].  In Example 2, Vincente teaches by first decomposing a mixture of synthetic hydrotalcite/Mg-acetate at 475 [Symbol font/0xB0]C, mixing the decomposed material with an aqueous solution of Pd nitrate and drying, then heating the resulting powder at 475 [Symbol font/0xB0]C to form the catalyst.  Vincente at page 24, [0092]-[0094].  In Example 2, Vincente teaches the following catalyst synthesis.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The only difference between claim 23 and Vincente Example 2 is that Vincente heats to 475 [Symbol font/0xB0]C, where as claim 23 recites that:

wherein at least one of the decomposing or the heating comprises applying heat at a temperature between 600 °C and 750 °C.

However, Vincente further teaches that upon heating, the hydrotalcite decomposes irreversibly above about 350 °C. This decomposition is accompanied by loss of crystallinity and the organized lamellar layer structure collapses, generating a very intimate magnesium aluminum oxide mixture.  Vincente at page 6, [0039].  Vicente further teaches that “in some embodiments, the range of decomposition temperatures can be between about 350 °C and about 800 °C”.  This range disclosed by Vincente significantly overlaps the claimed range of “between 600 °C and 750 °C”.  

Claims 23-28 Are Obvious Over Vincente

Claims 23-25 and 28 are obvious over Vincente because one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify Vincente Example 2 by “decomposing or the heating comprises applying heat at a temperature between 600 °C and 750 °C” as claimed in claim 23 because Vincente teaches that the entire range of “about 350 °C and about 800 °C” is effective to decompose hydrotalcite.  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  MPEP § 2144.05(I); see also, MPEP § 2144.05 (II) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

All the elements of claims 26 and 27 are taught by Vincente Example 2 as modified above because Vincente Example 2 teaches the limitation of “mixing a second metal salt with the material prior to heating the material” where the second metal salt is Mg(OAc)2 4H2O.  As such, claims 26 and 27 are also obvious in view of Vincente.  


Subject Matter Free of the Art of Record

Claims 1-22 are free of the art of record.  Independent claims 1 and 14 comprises the following step of combining decomposed hydrotalcite or decomposed hydrocalumite with a mixture of metal salt and chelating agent followed by heading to convert the metal salt to its oxide.  These independent claims can be summarized as follows.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The current specification and the art teach that the molecular structures of hydrotalcite (general formula M2+1-xM3+x(OH)2)(An-x/n).yH2O) and hydrocalumite ((Ca2Al(OH)6Cl1-x(OH)x3H2O)) (known in the art as layered double hydroxides (LDH)) are transformed upon calcination, resulting in the “decomposed” form.  Specification at page 6; Y. Xi et al., 268 Journal of Catalysis, 307-317 (2009) (hydrotalcite); L. Vieille et al., 15 Chemistry of Materials, 4361-4368 (2003) (hydrocalumite); X. Qiu et al., 287 Journal of Hazardous Materials, 268-277 (2015) (hydrocalumite).  


The specification provides working Example 8 of the claimed method, which can be summarized as follows:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The specification teaches that impregnation of metals (e.g., the Pd nitrate of above Example 8) within the decomposed hydrotalcite or hydrocalumite (to form the catalyst) is problematic because it is accompanied by hydrolysis of the metal ions on the surface, which then do not enter the porous structure.  Specification at page 9, [0048].  The specification teaches mitigation of this problem by using a chelating agent, which prevents such hydrolysis for better dispersion of the metal into the porous catalyst framework.  Specification at page 10, [0049].  The specification also teaches that chelating ions also influence the faceting of the metal crystallites that form on the support surface by changing the location of the sites on the decomposed hydrotalcite where the metal complex adsorption occurs, the local concertation of metal, as well as the decomposition temperature of the metal complex.  Specification at page 10, [0049].  

The closest prior art of record is Applicant’s own work, B. Vincente et al., WO 2017/031439 (Feb. 23, 2017) (“Vincente”) (prior art under 35 U.S.C. 102(a)1), which issued as US 10,669,221 (2020).  Vincente teaches preparation of a catalyst by forming a decomposed hydrotalcite, combining the decomposed hydrotalcite with a metal salt to form a catalyst mixture, and heating the catalyst mixture to convert the metal salt to a metal oxide.  Vincente at page 1, [00005].  In Example 2, Vincente teaches by first decomposing a mixture of synthetic hydrotalcite/Mg-acetate at 475 [Symbol font/0xB0]C, mixing the decomposed material with an aqueous solution of Pd nitrate and drying, then heating the resulting powder at 475 [Symbol font/0xB0]C to form the catalyst.  Vincente at page 24, [0092]-[0094].  Vincente Example 2 differs from the claimed method in that the claimed method employs a chelating agent.  Vincente does not teach a chelating agent nor provide any guidance that a chelating agent would act to prevent hydrolysis of the metal on the catalyst surface.  In fact the art of record does not teach the problem (identified in the current specification) of metal hydrolysis on the catalyst surface, where the catalyst support is decomposed hydrotalcite or hydrocalumite.  Specification at page 10, [0049].  Nor does not the art of record teach (as does the current specification) that chelating ions also influence the faceting of the metal crystallites that form on the support surface (of decomposed hydrotalcite or hydrocalumite) by changing the location of the sites on the decomposed hydrotalcite where the metal complex adsorption occurs.  Specification at page 10, [0049].  

The Written Opinion of the International Search Authority associated with the corresponding PCT publication (PCT/US2019/027607) (July 23, 2019) cites C. Radlowski et al., US 2016/0136623 (2016) (“Advanced”) for the proposition that it is known in the art to form a catalyst mixture with a chelating agent and metal component, to prepare a stabilized aqueous composition for impregnating a catalyst carrier such as hydrotalcite (citing [0038] and [0045]).  While Advanced mentions “hydrotalcite” within a listing of potential carrier materials, this reference does not teach “decomposed hydrotalcite”.  Further, Advanced teaches that the wet, impregnated catalyst is then heated to a temperature higher than 200°C, but less than a temperature that would result in significant or substantial degradation of the organic chelating agent (i.e., the chelating agent is substantially maintained).  Advanced at page 7, col. 2, [0048].  On the other hand, the instant claims recite “heating the catalyst mixture to convert the metal salt to the metal oxide”.  Further, it is difficult to discern the purpose of the chelating agent in Advanced.  Neither Advanced, Vincente, nor other art of record provide motivation to combine the teachings of Vincente with the chelating agent of Advanced.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622